t c memo united_states tax_court lori m mingo and john m mingo petitioners v commissioner of internal revenue respondent docket nos filed date harold a chamberlain for petitioners andrew michael tiktin and derek p richman for respondent memorandum opinion paris judge in these consolidated cases respondent issued two notices of deficiency taking alternative positions with respect to the reporting of petitioners’ sale of a partnership_interest in tax_year on date respondent issued a notice_of_deficiency to petitioners for tax_year determining a federal_income_tax deficiency of dollar_figure on date respondent issued a notice_of_deficiency to petitioners for tax_year alternatively determining a federal_income_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure respondent concedes that petitioners are not liable for this accuracy-related_penalty petitioners seek redetermination of the above-stated deficiencies the issues for decision are whether petitioners are entitled to report the sale of petitioner lori m mingo’s partnership_interest as an installment_sale for the portion of the proceeds attributable to that partnership’s unrealized_receivables whether if petitioners are not entitled to report the portion of mrs mingo’s partnership proceeds attributable to unrealized_receivables as an installment_sale petitioners’ reporting of that sale constituted the election of an accounting_method under sec_446 such that sec_481 applies additionally if sec_481 applies whether petitioners must recognize ordinary_income of dollar_figure under sec_481 for tax_year as a result of respondent’s change_of their accounting_method with respect to the sale unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure alternatively whether petitioners must recognize ordinary_income of dollar_figure from the sale of mrs mingo’s interest in the partnership’s unrealized_receivables for tax_year when the installment note issued in the sale of mrs mingo’s partnership_interest was satisfied in full whether if petitioners must recognize dollar_figure as ordinary_income for tax_year or petitioners are entitled to a decrease in reported long-term_capital_gains in the same amount for tax_year and whether petitioners are entitled to a long-term_capital_loss of dollar_figure for tax_year with respect to the conversion of the installment note received from the sale of mrs mingo’s partnership_interest background the parties submitted these cases for decision fully stipulated under rule a the stipulation of facts filed on date supplemented on march and date and amended on date is incorporated herein by this reference petitioners resided in texas at the time their petitions were filed petitioners are husband and wife and were married for the years at issue mrs mingo joined pricewaterhousecoopers llp pwc sometime before tax_year mrs mingo was a partner in the management consulting and technology services business consulting business of pwc until tax_year when pwc sold its consulting business to international business machines corporation ibm as an initial step in the transaction pwcc l p pwcc a partnership was formed in april or date pwcc was owned by certain subsidiaries of pwc as part of the transaction pwc transferred its consulting business to pwcc among the assets pwc transferred to pwcc were its consulting business’ uncollected accounts_receivable for services it had previously rendered unrealized_receivables pwc then transferred to each of the consulting partners collectively consulting partners an interest in pwcc and cash in exchange for the partner’s interest in pwc mrs mingo was one of these partners and she received a partnership_interest in pwcc and cash from pwc in exchange for her partnership_interest in pwc the value of mrs mingo’s partnership_interest in pwcc as of date was dollar_figure of which dollar_figure was attributable to her interest in partnership unrealized_receivables on that date pwc caused its subsidiaries to sell their respective interests in pwcc to ibm at the same time the consulting partners sold their respective interests in pwcc to ibm in exchange for hereinafter the steps taken to accomplish this sale are referred to as a whole as the transaction convertible promissory notes at the end of the transaction ibm owned of the consulting business on date ibm gave mrs mingo a convertible promissory note note for dollar_figure in exchange for her interest in pwcc the dollar_figure attributable to her interest in partnership unrealized_receivables was included in that face value the note included the following terms mrs mingo had the right to convert all or any portion of the unpaid principal balance into ibm common_stock at any time after the first anniversary of closing however any such conversion had to be in increments of dollar_figure principal amounts or for the entire unpaid principal unless the note is converted into ibm stock ibm would pay interest on the unpaid principal balance semiannually the outstanding principal_amount of the note and any accrued and unpaid interest was due and payable on the fifth anniversary of the transaction’s closing ie date on their federal_income_tax return and on an attached form_6252 installment_sale income petitioners reported the sale of mrs mingo’s interest in pwcc as an installment_sale the selling_price gross_profit and contract_price were listed as dollar_figure petitioners did not recognize any income relating to the note other than interest_income on their federal_income_tax return petitioners did not convert any portion of the note during tax_year sec_2002 and petitioners also did not report any income other than interest_income from the note for any of those years during tax_year petitioners converted the entirety of the note in a series of transactions on date petitioners converted a portion of the note into shares of ibm stock worth dollar_figure also on date petitioners sold those shares of ibm stock for a total of dollar_figure on date petitioners converted the remainder of the note into shares of ibm stock worth dollar_figure petitioners reported the following items of long-term_capital_gain and loss in connection with the conversion of the note on schedule d capital_gains_and_losses of their amended federal_income_tax return description of property date acquired date sold sales_price cost_basis gain loss exchange of installment_obligation exchange of installment_obligation dollar_figure dollar_figure big_number big_number debt converted to stock nontaxable big_number big_number petitioners reported net_long-term_capital_gains on schedule d of their tax_return as dollar_figure petitioners calculated their tax on this amount to be dollar_figure and timely paid the same in a letter dated date respondent informed petitioners that their joint income_tax return which was filed timely under proper extensions on date had been selected for a remote examination on date respondent issued to petitioners a notice_of_deficiency for tax_year in the notice respondent determined that the amount mrs mingo received in for her partnership_interest in pwcc to the extent it was attributable to partnership unrealized_receivables could not be reported under the installment_method respondent determined that mrs mingo’s reporting of the sale in such a manner constituted the establishment of an accounting_method for the purposes of sec_446 and imposed a change_of_accounting_method adjustment under sec_481 for tax_year the adjustment resulted in petitioners’ recognizing ordinary_income of dollar_figure for tax_year the amount of mrs mingo’s partnership_interest that was attributable to unrealized_receivables on date petitioners timely filed a petition in this court for redetermination of the deficiency for tax_year on date respondent issued to petitioners a notice_of_deficiency for tax_year in this notice respondent determined that if respondent was not permitted to institute a method_of_accounting change under sec_481 for tax_year the amount mrs mingo received in satisfaction of the note in tax_year to the extent attributable to partnership unrealized_receivables would be properly classified as ordinary_income the effect of this determination was to increase petitioners’ ordinary_income by dollar_figure for tax_year the determination further determined that petitioners were liable for addition capital_gain of dollar_figure for tax_year this increase consisted of three components an increase to short-term_capital_gains of dollar_figure from petitioners’ sale of ibm stock on date the disallowance of petitioners’ claimed long-term_capital_loss of dollar_figure from mrs mingo’s conversion of the note into ibm stock and a reduction in reported long-term_capital_gains of dollar_figure as a consequence of the determination that a if amounts received attributable to unrealized_receivables were recognized as ordinary_income for tax_year mrs mingo would have a basis in the note of dollar_figure or b if amounts received attributable to unrealized_receivables were recognized as ordinary_income for mrs mingo would have a reduction in capital_gain because of the reclassification of this income respondent’s notice_of_deficiency also determined an accuracy-related_penalty under sec_6662 of dollar_figure however respondent has since conceded that petitioners are not liable for this penalty on date petitioners timely filed a petition in this court for review of respondent’s determination for tax_year discussion i installment_method reporting of unrealized_receivables sec_453 provides that except as otherwise provided income from an installment_sale shall be taken into account under the installment_method an installment_sale is defined as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 the installment_method is defined as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price sec_453 in the case of a sale_or_exchange of a partnership_interest gain_or_loss recognized to the transferor is considered gain_or_loss from the sale_or_exchange of a capital_asset except as otherwise provided by sec_751 sec_741 sec_751 provides that the amount received by a transferor partner in exchange for all or part of a partnership_interest shall be considered as an amount_realized from the sale_or_exchange of property other than a capital_asset to the extent such amount is attributable to unrealized_receivables or inventory_items of the partnership the term unrealized_receivables includes to the extent not previously includible in income under the method_of_accounting used by the partnership any rights contractual or otherwise to payment for services rendered or to be rendered sec_751 the purpose of sec_751 is to prevent the conversion of potential ordinary_income into capital_gain when a partnership_interest is sold or exchanged see 84_tc_667 the effect of sec_751 is to sever certain income items to effectuate this purpose for the amount of a partnership_interest attributable to inventory or unrealized_receivables described in sec_751 the tax consequences to the transferring partner are the same tax consequences which would be accorded an individual entrepreneur h_r rept no pincite u s c c a n s rept no pincite u s c c a n essentially the transferring partner is treated as disposing of sec_751 property independently of the rest of his partnership_interest h_r rept no supra pincite u s c c a n pincite s rept no supra pincite u s c c a n pincite it follows that the portion of gain attributable to sec_751 property in the sale_or_exchange of a partnership may only be reported under the installment_method to the extent that income realized on a direct sale of such property would be reportable under the installment_method gross_income includes the fair_market_value of property or services received in exchange for other services sec_61 88_tc_1282 badell v commissioner tcmemo_2000_303 sec_1_61-2 income_tax regs in the context of a direct sale mrs mingo was essentially given a property interest a portion of the note in exchange for the right to collect unpaid amounts in satisfaction of services her partnership had previously rendered unrealized_receivables standing alone this transaction is a barter_exchange one in which a taxpayer would properly report the proceeds as ordinary_income on his federal_income_tax return for the year in which the exchange occurred absent some authority to the contrary a taxpayer would be unable to defer recognition of such income to a subsequent year in 22_tc_321 a taxpayer was given several options to purchase stock as compensation_for his services he sold these options rather than exercising them and attempted to report his gain under sec_44 i r c the predecessor to sec_453 the court held that the installment_sale provisions did not apply to the sale because t he provisions of sec_44 relate only to the reporting of income arising from the sale of property on the installment basis those provisions do not in anywise purport to relate to the reporting of income arising by way of compensation_for services sorensen v commissioner t c pincite the reasoning of the court in sorensen still holds true nothing in sec_453 or its associated legislative_history suggests that congress intended to allow taxpayers to escape the basic principles of revenue recognition by deferring compensation_for services under the installment_method petitioners do not dispute that dollar_figure of the dollar_figure face value of the note was attributable to unrealized_receivables of the pwcc partnership as illustrated above those unrealized_receivables if sold in a direct sale would not be eligible for installment method reporting under sec_453 accordingly the gain realized on mrs mingo’s partnership_interest to the extent attributable to partnership unrealized_receivables was likewise ineligible for installment_method reporting under sec_453 petitioners should have properly reported an additional dollar_figure of ordinary_income on their federal_income_tax return instead of reporting it under the installment_method ii tax_year sec_446 requires a taxpayer to compute taxable_income under the method_of_accounting it regularly uses in keeping its books sec_446 provides that if the method_of_accounting regularly used by the taxpayer does not clearly reflect taxable_income the computation of taxable_income shall be made under such method as in the commissioner’s opinion does clearly reflect income the commissioner’s authority under sec_446 reaches not only to overall methods_of_accounting but also to a taxpayer’s method_of_accounting for specific items of income and expense 102_tc_87 aff’d 71_f3d_209 6th cir wang v commissioner tcmemo_1998_127 a change in accounting_method includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan sec_1_446-1 income_tax regs a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction id an accounting practice involves the proper time for reporting income when it merely postpones the reporting of income rather than permanently avoiding the reporting of income over the taxpayer’s lifetime 93_tc_500 as discussed above the portion of the note attributable to unrealized_receivables should have been properly characterized as ordinary_income for the election to use the installment_method here cannot change the character of the amount attributable to unrealized_receivables nor would it result in the avoidance of income over petitioners’ lifetime the result would merely delay the recognition of such ordinary_income from tax_year where it should have properly been recognized to tax_year petitioners’ use of the installment_method to report the note implicates the proper timing for reporting income accordingly the sale of mrs mingo’s partnership_interest is a material_item for the purposes of sec_1_446-1 income_tax regs although a method_of_accounting may exist without the necessity of a pattern of consistent treatment of an item in most instances an accounting_method is not established for an item without such consistent treatment id petitioners elected to report the sale of mrs mingo’s partnership_interest on the installment_method by attaching a form_6252 to their joint federal_income_tax return for tax years through petitioners filed tax returns reflecting only interest_income from the note in tax_year petitioners reported the proceeds from the sale when mrs mingo converted the note into ibm stock as would typically be proper under the installment_method of reporting income therefore petitioners established a pattern of consistent treatment under the installment_method of reporting for this material_item once the commissioner determines that a taxpayer’s method_of_accounting does not clearly reflect income he has broad discretion to select a method_of_accounting that he believes properly reflects the income of the taxpayer 114_tc_211 the commissioner’s determination may be challenged only upon the showing of abuse_of_discretion id whether an abuse_of_discretion occurred depends upon whether the commissioner’s determination is without sound basis in fact or law id the foregoing analysis has shown the proceeds from the sale of mrs mingo’s partnership to the extent those proceeds were attributable to partnership unrealized_receivables were not able to be reported under the installment_method of accounting such proceeds should properly have been reported as ordinary_income in the year they were received as petitioners were not entitled to defer income_recognition to a later year it is clear that petitioners’ chosen accounting_method did not clearly reflect income with respect to the portion of the note attributable to partnership unrealized_receivables respondent changed petitioners’ method_of_accounting with respect to partnership unrealized_receivables from the installment_method under sec_453 to the cash_receipts_and_disbursements_method had the cash_receipts_and_disbursements_method been adopted at the time of the sale petitioners would have properly reported dollar_figure of ordinary_income for tax_year from the unrealized_receivables such reporting would have clearly reflected income for tax_year respondent’s determination to initiate a change in petitioners’ accounting_method was not without sound basis in fact or law and therefore was not an abuse_of_discretion sec_481 provides that in computing a taxpayer’s taxable_income after a change_of_accounting_method has occurred there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted a sec_481 adjustment may include amounts attributable to tax years outside the period of limitations on assessment 661_f3d_250 5th cir aff’g tcmemo_2010_218 respondent made a sec_481 adjustment of dollar_figure for tax_year the year for which respondent initiated the change_of_accounting_method this adjustment was necessary to remedy the omission of ordinary_income that occurred for tax_year as a result of petitioners’ impermissible election to use the installment_method accordingly respondent’s determination that petitioners had additional ordinary_income of dollar_figure for tax_year is sustained iii tax_year a basis in the note sec_453b provides that if an installment_obligation is sold or exchanged gain_or_loss shall result to the extent of the difference between the basis of the obligation and the amount_realized in the sale under sec_1011 the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 adjusted as provided in sec_1016 sec_1012 provides that generally the basis_of_property shall be the cost of such property sec_1016 provides that proper adjustments to basis in respect of property shall in all cases be made for expenditures properly chargeable to capital mrs mingo was issued the note at no cost to her therefore her initial basis in the note was zero however respondent agrees that in finding that petitioners must recognize dollar_figure of ordinary_income relating to partnership unrealized_receivables in petitioners should be afforded a basis_adjustment in that amount respondent further agrees that the application of that basis should result in a decrease in petitioners’ reported long-term_capital_gain for tax_year accordingly petitioners are afforded a reduction in reported long-term_capital_gain of dollar_figure for tax_year b long-term_capital_loss generally taxpayers may claim as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 losses from sales or exchanges of capital assets are allowed to the extent prescribed in sec_1211 and sec_1212 sec_165 under those limitations noncorporate taxpayers must first offset capital losses against capital_gains on their return petitioners claimed a long-term_capital_loss of dollar_figure the entry related to this loss was labeled debt converted to stock non-taxable respondent disallowed this loss claiming that petitioners do not have basis in the n ote and have not otherwise substantiated their entitlement to the loss on the worksheet the preparer used to prepare schedule d of petitioners’ return there is a numerical breakdown of how the dollar_figure claimed capital_loss was calculated petitioners using the market price of the ibm stock at the time the note was issued divided the stock pledged in the note into shares attributable to partnership unrealized_receivables and shares not attributable to partnership unrealized_receivables the resulting split reflects that big_number shares of ibm stock were attributable to partnership unrealized_receivables valued at dollar_figure at the issuance of the note and big_number to the remainder valued at dollar_figure at the issuance of the note petitioners applied this allocation to the stock price at the time the note was redeemed to ascertain the amount of appreciation allocable to shares of stock attributable to partnership unrealized_receivables petitioners determined that dollar_figure of appreciation was allocable to the big_number shares attributable to partnership unrealized_receivables this dollar_figure of appreciation when added to respondent’s statement refers to his findings at the time of disallowance the foregoing analysis notwithstanding the dollar_figure attributable to unrealized_receivables equals the dollar_figure that petitioners claimed as a capital_loss petitioners’ position appears to be that if they were liable to pay tax on the dollar_figure portion of the note attributable to unrealized_receivables in then they would have to have sold a portion of the stock equal to that amount to satisfy the liability had they sold that portion of the stock it would not have had the opportunity to appreciate over the life of the note and therefore petitioners should not be liable to pay tax on the amount of appreciation allocable to that portion of the note however petitioners’ position is misguided while it may have been a matter of economic necessity based on petitioners’ liquidity at the time petitioners were not required by any authority to sell stock to satisfy their tax_liability had petitioners paid the liability from another source at the time they would have been entitled to a basis of dollar_figure in the note partitioning the note only further illustrates the point that petitioners would still have been liable for dollar_figure of capital_gain with respect to those shares attributable to unrealized_receivables the difference between the dollar_figure basis in those shares and the dollar_figure sale price even if the court were to grant petitioners’ argument that the stock had to be sold in to satisfy the liability petitioners’ position is untenable had petitioners sold a portion of the stock and paid dollar_figure to the irs they would not have had a right of access to that money anymore they would forfeit all right to any appreciation or interest that would result from the investment of that money petitioners would have never been afforded the opportunity to amass the dollar_figure of appreciation attributable to that portion of the stock granting their argument petitioners have been treated to an undeniable accession to wealth which would not have occurred had they satisfied their liability timely see 348_us_426 in accordance with the preceding section petitioners will be allowed to claim basis in the note of dollar_figure for tax_year for amounts that will be paid in satisfaction of the court’s determination with respect to tax_year with respect to the remaining dollar_figure petitioners claimed as a capital_loss for tax_year respondent’s determination is sustained all other adjustments reflected on petitioners’ and statutory notices of deficiency are computational to reflect the foregoing decisions will be entered under rule
